OPINION — AG — ** POWER OF ARREST — AUTHORITY — SWORN OFFICER ** GAME RANGERS 'MAY' MAKE ARRESTS AND FILE COMPLAINTS BEFORE THE JUSTICE OF THE PEACE IN ANY COUNTY IN WHICH DOGS ARE FOUND RUNNING LOOSE IN STATE PARKS OR STATE GAME REFUGES. HOWEVER, WE KNOW OF NO STATUTE THAT WOULD AUTHORIZE THEM TO MAKE ARRESTS OR FILE COMPLAINTS AGAINST OWNERS OF DOGS HUNTING OR RUNNING DEER OR TRACKING DEER OUTSIDE OF SAID STATE PARKS OR GAME REFUGES. (POLICE POWER, POWER OF ARREST, GAME RANGERS, ANIMALS HUNTING, LIABILITY, CRIMINAL LAW, PENALTY) CITE: 29 O.S. 601 [29-601], 74 O.S. 351 [74-351] (POLICE, LAW ENFORCEMENT) (J. WALKER FIELD) 29 O.S. 7-304 [29-7-304] (J. WALKER FIELD)